SUMMARY ORDER
THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a stated term of the United States Court of Appeals for the Second Circuit, held at the United States Courthouse, Foley Square, in the City of New York, on the 24th day of January, two thousand and three.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Having reviewed all of the Appellant’s contentions on this appeal and finding in them no merit, the judgment of the District Court affirming the decision of the Bankruptcy Court (Cornelius Blackshear, Judge) is AFFIRMED for substantially the reasons stated in the District Court’s thorough opinion, Reich v. Republic of Ghana, No. 98 civ. 7862, slip op., 2002 WL 142610 (S.D.N.Y. Jan. 29, 2002) (A 648-58).